Citation Nr: 0948836	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture, under the 
provisions of 38 U.S.C.A. § 6103(a), of the appellant's right 
to VA benefits.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had periods of active service with the Philippine 
Scouts and the United States Armed Forces between February 
1941 and June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and the evidence and information 
that is necessary to establish entitlement to the underlying 
claim.  

In the present case, the Veteran applied to reopen his 
previously denied claim for revocation of forfeiture, under 
the provisions of 38 U.S.C.A. § 6103(a), in November 2007.  
Notice pursuant to the VCAA and Kent was not provided to the 
Veteran in regard to this claim.  Therefore, the Board finds 
that proper VCAA notice must provided in order to decide the 
claim on its merits.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.	Provide the Veteran with VCAA notice 
in accordance with the law and 
pertinent Court decisions, including 
Kent, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A and any other 
applicable legal precedent.

2.	Thereafter, readjudicate the matter of 
whether new and material evidence has 
been submitted to reopen the 
previously denied claim for revocation 
of forfeiture, under the provisions of 
38 U.S.C.A. § 6103(a).  If the 
benefits sought on appeal remain 
denied, the Veteran should be provided 
with a Supplemental Statement of the 
Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

